MEMORANDUM DECISION
                                                                  Jun 09 2015, 8:48 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Theora Ohaneson                                           Rebecca Butler Power
Graber Law Firm, P.C.                                     Amber J. Bressler
Middlebury, Indiana                                       Butler Power Law, P.C.
                                                          Elkhart, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Susan D. Troyer,                                         June 9, 2015

Appellant,                                               Court of Appeals Case No.
                                                         20A04-1409-DR-445
        v.
                                                         Appeal from the Elkhart Superior
Mervin D. Troyer,                                        Court

Appellee.                                                The Honorable Evan S. Roberts,
                                                         Judge

                                                         Cause No. 20D01-1212-DR-856




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015       Page 1 of 22
[1]   Susan Troyer (“Mother”) appeals the trial court’s order denying her Motion for

      Expedited Hearing on Transfer of School District for Minor Children. Mother

      raises three issues which we consolidate and restate as whether the trial court

      erred in denying Mother’s motion. We affirm.


                                      Facts and Procedural History

[2]   Mother and Mervin D. Troyer (“Father”) were married on November 27, 1993.

      Two children, C.T., born December 7, 1997, and A.T., born January 19, 2001,

      were born of the marriage. On December 3, 2012, Mother filed for dissolution

      of marriage in the Elkhart Superior Court. On February 21, 2013, the court

      entered a temporary order that Mother and Father be granted joint legal

      custody of the children with Mother having primary physical custody. The

      court held hearings on July 3, 9, and 10, 2013. At these hearings, Father,

      Mother, Father’s brother, the children’s maternal grandparents, a school

      psychologist, and others testified.


[3]   Meanwhile, on July 9, 2013, Mother filed a verified notice of intent to relocate

      to LaGrange, Indiana. On July 11, 2013, Father filed a motion to prevent

      relocation of children and objection to notice of intent to relocate. On July 12,

      2013, the court entered a supplemental temporary order which stated:

              After consideration of the fact that the children have attended the
              Goshen Community School and [Mother] admittedly is employed as a
              substitute teacher at the Goshen Community Schools, pending further
              Order of the Court, the children shall be enrolled in the Goshen
              Community School system for the 2013/2014 school season. All
              transportation and/or costs associated with the children attending the
              Goshen Community School shall be provided by [Mother].


      Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 2 of 22
      Appellee’s Appendix at 7. An entry in the chronological case summary

      (“CCS”) dated July 16, 2013, scheduled a status conference for August 22,

      2013, to address the motion and objection on the issue of relocation. On July

      17, 2013, the court conducted an in camera hearing with the children. The

      court, on its own motion under Ind. Trial Rule 52, ordered the parties to file

      proposed findings of fact and conclusions of law by August 30, 2013.


[4]   On August 22, 2013, the court held a status conference. Mother’s counsel

      argued in part that “[t]oday Caucasians are less than 50 percent at Goshen High

      School and LaGrange High School is much more of an environment that the

      children would be used to.” Id. at 19. The court took the issue of relocation

      under advisement.


[5]   On November 1, 2013, the court entered an Order on Pending Motions and

      Final Decree of Dissolution of Marriage. The court awarded Mother sole legal

      and physical custody of the children subject to Father’s parenting time. In its

      findings of fact, the court stated:

                                                  Relocation
              28. [Mother] submitted to the Court 7/9/2013, [Mother’s] Verified
              Notice of Intent to Relocate Pursuant to Indiana Code I.C. § § 31-17-
              2.2. [Father] submitted an Objection, 7/11/2013, alleging a violation
              of the statute for notification of relocation. The Court held a hearing
              8/22/2013. [Father] submitted as a part of [Father’s] Proposed
              Findings of Fact and Conclusions of Law, 8/30/2013, a section on
              relocation. [Mother] filed Objection to Submission on Relocation
              9/5/2013, asking the Court to strike that portion of [Father’s] Findings
              based on the Court’s representations during the hearing.



      Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 3 of 22
        29. [Mother] was required by the Agreement to vacate the marital
        home.
        30. [Mother] purchased a home in LaGrange – in a separate county
        and school system – and moved there after vacating the marital home.
        The new home is about thirty (30) minutes from the marital residence.
        31. [Mother] had sought and purchased the home prior to filing the
        notice of relocation. She moved the children 3 days after informing
        [Father] and prior to the filing of notice.
        32. [Father’s] objection was summarized in his proposed findings and
        conclusions as:
                 He objects to [Mother] moving without complying with the
                 Indiana statute. He objects to [Mother] telling the children to
                 keep the property search and move a secret. He did not object
                 to [Mother] moving. He objected to her moving the children at
                 a time when they had temporary joint legal custody without the
                 notice afforded to him by statute.
        33. [Father] is concerned about the possible change of school systems
        from Goshen to Lakeland occasioned by [Mother’s] move.
        34. [Mother] argues she prefers Lakeland because there are more
        Caucasian, farm families.
        35. The Court issued a temporary order, 7/12/2013, mandating that
        the children attend Goshen Community Schools for the 2013/2014
        school season, where the children had attended their entire lives.
        36. At the hearing 8/22/2013, the Court stated there has been no final
        custody order in this case, and so these issues may be premature. The
        Court stated that it was not prejudging the issues, but needed to
        consider everything before the Court. The Court specifically stated
        that it was not deciding on the motions at the hearing.
        37. Additionally, at the 8/22/2013 hearing, the Court informed the
        parties that it received an unsolicited letter from [A.T.], but had not
        read the letter. By agreement of the parties the letter was sealed.
        Neither the Court nor the parties or attorneys have read the letter from
        [A.T.].


Appellant’s Appendix at 24-25. In its conclusions, the court ordered:



Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 4 of 22
                               4. Parenting Time/Visitation

                                              *****

        15. The Court appoints Mary Raatz as a Guardian Ad
        Litem/Parenting-Time coordinator at this time. The parties expressed
        concern about the receipt of the letter from [A.T.]. As the Court does
        not know the contents of said letter, the Court finds it is in the best
        interests of the children to have a third-party to communicate with
        regarding issues in this cause. All costs associated with Mary Raatz
        shall be born equally between [Father] and [Mother] unless otherwise
        ordered by the Court. Additionally, the parties are directed to contact
        the GAL within 14 days. After the initial contact is made, the
        attorneys of record are prohibited from contacting, directly or
        indirectly, the GAL unless the contact is initiated by GAL.
        Notwithstanding, the parties are permitted to reasonably contact the
        GAL on the issue of parenting time as appropriate. Also, the attorneys
        of record are permitted to provide the GAL with a concise
        introductory letter containing a statement of facts and their position to
        assist the GAL in understanding the issue(s).
        16. The children will be allowed to communicate directly with Mary
        Raatz.
                                              *****
                                        5. School System
        19. Considering the desires of the children, the Court makes the
        temporary order for the children to attend Goshen Community
        Schools permanent, finding it to be in the children’s best interest in
        that the children are excelling there, have always attended school
        there, are involved in many extra curricular [sic] activities there, and
        that diversity creates well-rounded children. Except as noted herein
        with respect to [Father’s] mid-week parenting time, [Mother] shall be
        exclusively responsible for transportation to and from school.
                                              *****
                                         11. Relocation
                                              *****




Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 5 of 22
                 58. The Court . . . determines that the statute on relocation does not
                 apply to this case because no final hearing on the merits of custody had
                 taken place.
                 59. Because the statute on relocation does not apply, [Mother’s]
                 failure to follow it is irrelevant.
                 60. The Court further notes that even if the provisions apply [Father]
                 objected not to the move, but the failure to follow the statute.
                 [Mother] was required to move as a part of the property settlement, as
                 [Father] was awarded the [marital] residence. [Mother] is only 25
                 miles from her previous address. Additionally, as the Court explicitly
                 told the parties on the record, [Father’s] real objection seems to lie
                 with [Mother] moving out of Elkhart County; not [Mother] moving
                 out of the former marital residence.
                 61. [Father’s] further objection to the school system change is
                 currently moot as this Court ordered the children to attend Goshen
                 Community Schools.
                 62. The Court therefore declines to take any further action regarding
                 [Mother’s] relocation.


      Id. at 32-34, 38-40 (footnotes omitted).1 The court noted that both children are

      tightly integrated into the Goshen community and have been since their birth.

      Id. at 34 n.6.


[6]   On December 2, 2013, Father filed a motion to correct error, and Mother

      subsequently filed a response to Father’s motion on December 5, 2013. 2 On

      December 31, 2013, the court held a hearing and took the matter under

      advisement. On January 14, 2014, guardian ad litem Raatz (“GAL Raatz”)

      filed a report which stated in part:



      1
          We note that the pages in the Appellant’s Appendix are not included in chronological order.
      2
          The record does not contain a copy of Father’s motion to correct error.



      Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015                Page 6 of 22
        The other major issue discussed by all is [C.T.’s] and [A.T.’s] desire to
        attend Lakeview schools rather than Goshen. [A.T.] and [C.T.] have
        attended Goshen schools since kindergarten and are doing well
        academically. Both children complained about having to wake up
        early to get from LaGrange to Goshen for school. They also want to
        make friends in LaGrange and believe changing schools is the only
        way for this to happen.
        It is unfortunate [Mother] decided to move to LaGrange rather than
        finding a suitable home within the Goshen school system. However
        the situation is what it is at this point. [Father] wants the children to
        remain at Goshen so he can attend events. [Father’s] argument is
        unconvincing as he has not attended events in the past.
        It is certainly more difficult for the kids to be attending Goshen as they
        have to ride about 30 minutes from home to school. [Father] reported
        that he believes [C.T.] and [A.T.] spend a significant number of school
        nights at the home of their maternal grandparents so they can ride the
        bus and [Mother] does not have to drive them. [Father] believes they
        should be spending the nights with him if this is the case.
        The issues in this family will not be easily addressed. [A.T.] and
        [C.T.] made impassioned pleas to be allowed to change schools. I am
        not sure either one of them fully realize how difficult it can be to
        change schools. This is a matter that [Mother] did not consider when
        she moved to LaGrange. I believe [Mother] has painted a rosy picture
        of changing schools for [C.T.] and [A.T.]. Regardless they both insist
        this is what they want.
        I recommend the following:


                                              *****
        5. It is difficult to make a recommendation on a change in schools.
        [C.T.] and [A.T.] state they want to become a part of their new
        community and attending school in LaGrange would allow for this.
        That is a good argument. I am not sure how much they are being
        influenced by [Mother]: I suspect a great deal.
        I do not see any harm in changing schools. [C.T.] and [A.T.] are solid
        students and I am sure this would continue in whichever school they
        attend. My bigger concern is that [C.T.] and [A.T.] have an idealized



Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 7 of 22
                 vision of Lakeview and the degree to which attending there would
                 improve their lives.


      Id. at 51-52.


[7]   On February 26, 2014, the court entered an order on Father’s motion to correct

      error.3


[8]   On July 28, 2014, GAL Raatz filed a letter with the court which stated that

      there was some confusion as to the court’s order that the children remain in

      Goshen schools. The GAL indicated that Father believed that the court’s

      intention was for the children to remain in Goshen schools until graduation,

      and Mother believed that the order was to last through the school year ending

      in June 2014. The letter states:

                 [The children] have both expressed their strong desire to attend
                 Lakeland schools in LaGrange where they reside. They reason that
                 they would like to be involved in activities in LaGrange and would like
                 to become a part of that community. In addition, [C.T.] and [A.T.]
                 believe it will be very difficult for them to be involved in extra-
                 curricular activities in Goshen as it is a lengthy drive from LaGrange.
                 [Father] wants [the children] to remain in Goshen schools because it
                 will be easier for him to attend their activities. It must be noted that
                 [Father] rarely attended the children’s events prior to the divorce, but
                 that seems to be important to him now.
                 [The children] are bright young people and I believe their desire to
                 attend school in LaGrange is sincere. [A.T.] especially is confused as
                 to why [Father] is now so interested in her schooling and activities
                 when he was indifferent for many years. [The children] have done



      3
          The record does not contain a copy of the order.



      Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015    Page 8 of 22
               well in Goshen schools and are well established there. Their argument
               of not being involved in activities due to the distance is reasonable.
               It is my concern that [the children] will be angry with [Father] if they
               have to continue to attend Goshen schools. The relationship between
               [Father] and children is still fragile and [A.T.] especially sees [Father’s]
               desire to keep her in Goshen schools as more a way to be disagreeable
               with [Mother] rather than doing what he believes is best for [A.T.].


       Id. at 46-47. GAL Raatz also asked: “As the beginning of the school year is

       nearing, I respectfully request the clear [sic] the question of where [the children]

       are to attend school.” Id. at 47.


[9]    On July 30, 2014, the court entered an order stating: “After review and

       consideration of the record, the Court enters the following Order: . . . The

       minor children shall continue to attend Goshen Community Schools pending

       further order of the Court . . . .” Id. at 18.


[10]   On August 1, 2014, Mother filed a Motion for Expedited Hearing on Transfer

       of School District for Minor Children. Mother alleged that her counsel

       attempted to “schedule a 4-way with counsel for Father, but was told that

       Father desired for the children to attend Goshen schools, and that the Judge

       had ruled, and therefore was not interested in a 4-way conference.” Id. at 16.

       Mother also alleged that the children desired to be able to participate in

       extracurricular activities, which was not feasible while attending Goshen

       Community Schools and that Indiana case law would support that the children

       attend the school district in which the custodial parent lives. Mother requested

       an expedited hearing.



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 9 of 22
[11]   A CCS entry dated August 5, 2014, states: “Hearing scheduled on August 21,

       2014 at 8:30 a.m. with (15) minutes ONLY reserved.” Id. at 9. On August 5,

       2014, Father filed a response to Mother’s motion. On August 7, 2014, the court

       rescheduled the hearing to August 25, 2014 at 8:30 a.m. “with (15) minutes

       reserved.” Id. On August 12, 2014, Mother filed a motion for discovery in the

       best interest of the children along with a proposed form of order. 4 A CCS entry

       dated August 14, 2014, states: “The Court indicates it will hear argument on

       this matter on August 25, 2014 at 8:30 a.m. in conjunction with other pending

       matters. The Court reserves **15** minutes for said matter.” Id. at 10.


[12]   On August 25, 2014, the court held a hearing and swore in Mother and Father.

       The court stated that it received unsolicited correspondence from Jan

       Desmarais-Morse at Goshen Middle School. Father’s counsel objected to the

       consideration of the correspondence because it was not a business record and

       was prepared in anticipation of the litigation. Father’s counsel characterized

       the correspondence as a letter from the school counselor in support of Mother’s

       position. Mother’s counsel argued that the letter had nothing to do with

       Mother and related to A.T. and that it would be “absolutely wrong not to

       consider a child of that age and understand what the counselor has seen.”

       Transcript of August 25, 2014 Hearing at 5-6. The court asked whether the

       correspondence should be directed to GAL Raatz, Father’s counsel agreed, and

       Mother’s counsel argued that she thought that GAL Raatz was appointed as a



       4
           The record does not contain a copy of Mother’s motion for discovery or proposed order.



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015           Page 10 of 22
       coordinator only, and the court clarified that she was the guardian ad litem.

       GAL Raatz stated that she just received the letter that morning, did not have

       her glasses, and would rather not comment at that point. Mother’s counsel

       asked if the court could give GAL Raatz time to read the correspondence and

       come back and report what she read, and the court responded that she could do

       so and could file a report.


[13]   After some discussion, GAL Raatz stated:

               I can say [C.T.] and [A.T.] have both been very clear with me about
               their desire to attend Lakeland High School. You know, they’ve been
               very clear. They strongly want to do that. And they have some
               legitimate reasons for wanting to do that. My last report was simply to
               clarify for myself whether the Court’s order was in fact temporary or
               permanent so we could move forward with the school year.


       Id. at 13.


[14]   Mother’s counsel argued that the court’s previous orders never stated that the

       selection of the children’s school would be for all school years and that the

       motion was filed because of the children’s age, their request to attend Lakeland

       School, and because Mother has sole legal and physical custody. Mother’s

       counsel also asserted that attending school in Goshen was a hardship for the

       children and asked the court to allow an in camera interview with the children.


[15]   Mother’s counsel then stated that the “superintendent of schools” was going to

       be there that day, GAL Raatz said that she thought the superintendent was in

       the hallway, and the court stated: “Before we call anybody in we’re not going to



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 11 of 22
       take any testimony, not on a Monday morning. I don’t know how many cases

       I have but I know it’s a lot.” Id. at 22. Mother’s counsel stated:

               Okay. I just want – the superintendent of the schools is here because
               they do have a policy that you can’t just attend the Goshen schools
               like Elkhart does and all the other schools around here do. Goshen
               schools has a different policy that they don’t just automatically – if
               you’re not the custodial parent you can’t just automatically send your
               kids there so there was a dilemma in regards to that. It has to go to a
               school board meeting, which it did. And I did have her come so that
               she could explain that in case that’s the only thing I wanted to explain.


       Id.


[16]   After further discussion, Father’s counsel argued that Father wants consistency

       and continuity for the children and that the court had already heard two and a

       half days of testimony on this issue. Mother’s counsel argued: “I think there’s a

       letter coming also from the son’s counselor and there was one from the

       daughter’s counselor . . . .” Id. at 30-31. Mother’s counsel also asked the court

       to talk to the children’s counselors and the children. Father’s counsel argued

       that the court did not need to do a third in camera interview with the children

       and that there had been no change in circumstances that made the current order

       not in the children’s best interests.


[17]   GAL Raatz stated:

               I will state, again, [A.T.] and [C.T.] have both been very clear with me
               that they want to attend Lakeland schools. Their reasons for wanting
               this are that they want to feel more a part of the community, they want
               to be able to participate in activities within the school community in
               Lagrange. They don’t want to have to drive an hour everyday to and


       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 12 of 22
               from school. I don’t know as most kids, I think they’re probably
               seeing the best side of things but these are two smart kids. I mean,
               these are not – you know, they’re pretty smart kids and I think their
               desire to attend Lakeland school is sincere, yet the Court has made a
               decision and part of one of the lessons we all learn as we mature is that
               we don’t always get what we want and sometimes we don’t
               understand why we can’t have what we want. That’s a life lesson that
               we all have to learn. So while I think [A.T.] and [C.T.] are very
               sincere in their desire to attend Lakeland, I think they are confused as
               to why that can’t happen. I definitely think that regardless of the
               outcome both of these kids need to be in a therapeutic environment.


       Id. at 34. The court took all pending matters under advisement.


[18]   On September 19, 2014, the court entered an Order on Pending Matters. The

       court’s order states:

               The real issue before the Court is straightforward. [Mother] wants to
               enroll the minor children in the Lakeland school system. Having
               moved twenty miles from Goshen to LaGrange for various reasons,
               [Mother] again argues the children’s continuing connections to the
               Goshen community is inconveniently far away and should be severed.
               The Court has already decided this matter and [Mother] seeks to
               reargue the issue.


       Appellant’s Appendix at 11. The court then reviewed the procedural history

       and stated:

               As a result, the Court, after reviewing the new report from the
               Guardian Ad Litem, issued an Order on 7/28/2014 confirming its
               decision in the 11/1/2013 Final Decree that the children shall attend
               school in the Goshen system until further order of the Court.
               [Mother] filed a Motion for Expedited Hearing on Transfer of School
               District for Minor Children less than one week later on 8/1/2014.
               That Motion did not allege any new facts; nor were any new facts



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 13 of 22
        argued at the 8/25/2014 hearing; noting that the Court only heard
        arguments and no evidence. With this background in mind, the Court
        enters the following Order:
        The Court notes [Mother] moved to LaGrange with the children in
        summer 2013. Before this move, the children had lived their whole
        lives in Goshen. The children attended church and participated in
        extracurricular activities in Goshen prior to summer 2013. The
        children have always attended school in the Goshen school system.
        The marital residence, where [Father] still resides, is located in Goshen
        and, the maternal grandparents, with whom the children have a very
        close relationship, are located in Goshen not far from [Father’s]
        residence. The children are ages 13 and 16, and are female and male,
        respectively. Both children have expressed a sincere desire to attend
        Lakeland schools. [Mother] has strongly influenced the children’s
        wish to attend Lakeland schools.5 The children have excelled in
        Goshen schools. [Mother] did not consider how difficult it would be
        for her children to transition to a new school when she decided to
        move to LaGrange. The commute between [Mother’s] home and the
        children’s schools in Goshen takes approximately 30 minutes.6
        Admittedly, the children have not been involved in extracurricular
        activities to the same extent as when they lived in Goshen.
        IC 31-17-2-17 states that
        (a) Except . . . as provided in subsection (b); the custodian may
            determine the child’s upbringing, including the child’s education,
            health care, and religious training.
        (b) If the court finds after motion by a noncustodial parent that, in the
            absence of a specific limitation of the custodian’s authority, the
            child’s

        5
          On this subject, GAL Raatz noted “It is difficult to make a recommendation on a change
        in schools. [The children] state they want to become a part of their new community and
        attending school in LaGrange would allow for this. That is a good argument. I am not
        sure how much they are being influenced by [Mother]; I suspect a great deal.” ¶5, GAL
        Report 1/14/2014.
        6
          [Mother] argues that a 30 minute commute causes the children to lose sleep and results in
        their inability to participate in extracurricular activities. The Court notes that a 30 minute
        commute to school in rural school districts in this area is not excessive, or even unusual.
        Inconvenience with respect to the commute – regarding the children’s inability to
        participate in extracurricular activities – is a consideration, albeit small, when it comes to
        deciding the issue before the Court.



Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015                Page 14 of 22
            (1) physical health would be endangered; or
            (2) emotional development would be significantly impaired;
            the court may specifically limit the custodian’s authority.


        The courts have interpreted “custodian” in the context of IC 31-17-2-
        17 to mean legal custodian of the child. Here, [Mother] has sole legal
        custody of the children. Upon [Father’s] motion objecting to the
        change of school system, and in consideration of the children’s
        extensive connections with Goshen, including family and friends, and
        the benefits of diversity in education, the Court decided that further
        isolating the children from the Goshen community by allowing
        [Mother] to enroll the children in Lakeland schools would significantly
        impair the emotional development of the children. Consequently, the
        Court ordered that the children continue to attend Goshen
        Community Schools.
        In order to modify a child custody order, the Court must find that
        doing so is in the best interest of the child and that there is a substantial
        change in one of the factors listed in IC 31-17-2-8. Preserving the
        children’s connections to the Goshen community, in spite of the
        familial upheaval, by their continued attendance of Goshen schools is
        in the best interest of the children. In addition, [Mother] has not
        alleged, and the Court has not found, that a significant change in any
        of the factors listed in IC 31-17-2-8 has occurred since the Final Decree
        containing the custody order was entered. Accordingly, [Mother’s]
        request for a modification of the custody order is therefore DENIED.


                                              *****
        As the issue regarding modification of the custody order has been
        decided, the Court finds that the parties’ filings relating to discovery . .
        . are moot.


Id. at 13-15 (some footnotes omitted).




Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 15 of 22
                                                   Discussion

[19]   The issue is whether the trial court erred in denying Mother’s Motion for

       Expedited Hearing on Transfer of School District for Minor Children. In her

       initial brief, Mother argues that: (A) the trial court erred by ruling contrary to

       the requirements of Ind. Code § 31-17-2-17 when no motion had been filed to

       limit her authority as to education as the sole legal custodian; (B) the court

       erred when it did not allow new evidence to be presented contrary to the

       doctrine of completeness; and (C) it was unreasonable to require Mother to

       transport the children to a public school outside of the school district where

       they reside. In her reply brief, Mother argues that she did not know that the

       November 1, 2013 order was to limit her sole legal custody until GAL Raatz

       wrote the letter requesting an explanation and the court admitted there was a

       misinterpretation of the court’s decree. She also contends that at no time

       during the trial or in the final decree did the court state that her authority as to

       education would be limited. Lastly, she clarifies that she is not attempting to

       modify custody, but is requesting only that Ind. Code § 31-17-2-17 be followed

       when granting her sole legal custody.


[20]   We initially note that it is well established that the trial court has statutory

       authority to determine custody and enter a custody order in accordance with

       the best interests of the child. See Ind. Code § 31-17-2-8. Further, in

       determining the best interests of the child, the trial court shall consider all

       relevant factors, including the age and sex of the child, the child’s adjustment to

       the child’s home, school, and community, and the mental and physical health



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 16 of 22
       of all individuals involved. See id. We further note, as the Indiana Supreme

       Court stated:

                Appellate deference to the determinations of our trial court judges,
                especially in domestic relations matters, is warranted because of their
                unique, direct interactions with the parties face-to-face, often over an
                extended period of time. Thus enabled to assess credibility and
                character through both factual testimony and intuitive discernment,
                our trial judges are in a superior position to ascertain information and
                apply common sense, particularly in the determination of the best
                interests of the involved children.


       Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011).


[21]   We also observe that the court’s November 1, 2013 order made the temporary

       order for the children to attend Goshen Community Schools permanent, and

       Mother did not appeal this order. After GAL Raatz requested clarification on

       where the children would attend school, the court entered an order on July 30,

       2014, that the children continue to attend Goshen Community Schools, and

       Mother did not appeal this order. Her appeal is from the September 19, 2014

       order.


       A. Ind. Code § 31-17-2-17


[22]   Mother’s argument is that the trial court improperly limited her authority under

       Ind. Code § 31-17-2-17 as the custodial parent by ordering that the children

       attend school in Goshen. She asserts that there was no motion to limit her

       authority or finding of any evidence to support an emotional impairment of the

       children. Father argues that the trial court properly limited Mother’s authority


       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 17 of 22
       and that he did request that the children attend Goshen schools which was a

       request to limit her authority as legal custodian. Father also claims that the trial

       court could not usurp Mother’s authority with regard to school enrollment

       because Mother was never given the authority to determine which school

       system the children would attend. In other words, Father points out that he

       and Mother had joint legal custody until the November 1, 2013 order, which

       awarded her sole legal custody and also ordered that the children remain

       enrolled in the Goshen Community Schools.


[23]   Ind. Code § 31-17-2-17 provides:

               (a) Except:
                        (1) as otherwise agreed by the parties in writing at the time of
                        the custody order; and
                        (2) as provided in subsection (b);
               the custodian may determine the child’s upbringing, including the
               child’s education, health care, and religious training.
               (b) If the court finds after motion by a noncustodial parent that, in the
               absence of a specific limitation of the custodian’s authority, the child’s:
                        (1) physical health would be endangered; or
                        (2) emotional development would be significantly impaired;
               the court may specifically limit the custodian’s authority.


[24]   The record reveals that Father requested that the trial court require the children

       to continue to attend Goshen Schools in his motion to prevent relocation. The

       court awarded Mother sole legal and physical custody of the children in the

       November 1, 2013 order, and that same order made permanent the temporary

       order that the children attend Goshen Community Schools. Further, the court


       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 18 of 22
       specifically discussed Ind. Code § 31-17-2-17 and found in its September 19,

       2014 order:

               Upon [Father’s] motion objecting to the change of school system, and
               in consideration of the children’s extensive connections with Goshen,
               including family and friends, and the benefits of diversity in education,
               the Court decided that further isolating the children from the Goshen
               community by allowing [Mother] to enroll the children in Lakeland schools
               would significantly impair the emotional development of the children.
               Consequently, the Court ordered that the children continue to attend
               Goshen Community Schools.


       Appellant’s Appendix at 14 (emphasis added). Thus, the trial court made the

       required finding under Ind. Code § 31-17-2-17.


[25]   To the extent Mother relies upon Clark v. Madden, 725 N.E.2d 100 (Ind. Ct.

       App. 2000), we find that case distinguishable. Mother argues that in Clark this

       Court referred to Ind. Code § 31-17-2-17 and held that limitations may be

       imposed on a custodial parent only after a specific finding that in the absence of

       a specific limitation the children’s emotional development would be

       significantly impaired. We held that the trial court made no specific finding

       that the child would be endangered absent the restriction that it placed upon the

       father and that, because the court did not make such a finding, it could not

       require the presence of another adult at all times that the father cared for the

       child. 725 N.E.2d at 105. Here, the court made the required finding of

       impairment. Thus, we cannot say that reversal is warranted.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 19 of 22
       B.       Doctrine of Completeness


[26]   Mother argues that the trial court abused its discretion or committed error when

       it did not allow testimony or evidence at the August 25, 2014 hearing and that

       this was contrary to the doctrine of completeness. Father argues that the trial

       court did not violate the doctrine of completeness. Father asserts that Mother’s

       motions did not allege any change in circumstances requiring the court to hold

       an evidentiary hearing, and that the doctrine of completeness does not mandate

       or permit re-litigation of issues that have already been properly adjudicated.

       Father asserts that no statements or writings were introduced at the August 25,

       2014 hearing so the doctrine of completeness could not apply. Father cites Ind.

       Code § 31-17-2-21(c) in support of his position that the trial court was forbidden

       from hearing evidence on a matter occurring before the last custody

       proceeding.7


[27]   The doctrine of completeness is a common law doctrine that “[w]hen one party

       introduces part of a conversation or document, the opposing party is generally

       entitled to have the entire conversation or entire instrument placed into

       evidence.” Lewis v. State, 754 N.E.2d 603, 606 (Ind. Ct. App. 2001) (quoting

       McElroy v. State, 553 N.E.2d 835, 839 (Ind. 1990)), trans. denied. The doctrine of

       completeness has been incorporated into the Indiana Evidence Rules as

       Evidence Rule 106. Norton v. State, 772 N.E.2d 1028, 1033 (Ind. Ct. App.


       7
         Ind. Code § 31-17-2-21(c) provides: “The court shall not hear evidence on a matter occurring before the last
       custody proceeding between the parties unless the matter relates to a change in the factors relating to the best
       interests of the child as described by section 8 and, if applicable, section 8.5 of this chapter.”



       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015                 Page 20 of 22
       2002), trans. denied. The rule states: “If a party introduces all or part of a writing

       or recorded statement, an adverse party may require the introduction, at that

       time, of any other part – or any other writing or recorded statement – that in

       fairness ought to be considered at the same time.” Ind. Evidence Rule 106.


[28]   Mother’s position is that the doctrine of completeness applies to the trial court’s

       failure to admit the letter from Jan Desmarais-Morse at Goshen Middle School

       into evidence and the testimony of the superintendent. We observe that the

       court indicated that GAL Raatz could take a look at the letter from Jan

       Desmarais-Morse and then file a report if she deemed it necessary. The

       superintendent did not testify, and the doctrine of completeness did not require

       the trial court to hear such testimony. Further, Mother’s counsel explained that

       the purpose of the presence of the superintendent was to explain the school’s

       policy. To the extent that Mother suggests the court failed to consider the

       children’s desires, the record reveals that the trial court had already been

       informed of the children’s desires to not attend school in Goshen. Appellant’s

       Appendix at 17. Specifically, the trial court had conducted an in camera

       interview with the children on July 17, 2013, and was informed of the children’s

       desires by GAL Raatz in her January 14, 2014 report and her statements at the

       hearing. We cannot say Mother has demonstrated that reversal is warranted on

       this basis.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 21 of 22
       C.      Transportation of Children


[29]   Mother also asserts that the travel is a hardship for the children and for herself,

       and that it takes at least forty minutes one-way. The court’s September 19,

       2014 order addressed distance and found that the “commute between

       [Mother’s] home and the children’s schools in Goshen takes approximately 30

       minutes.” Appellant’s Appendix at 13-14. The court also noted:

               [Mother] argues that a 30 minute commute causes the children to lose
               sleep and results in their inability to participate in extracurricular
               activities. The Court notes that a 30 minute commute to school in
               rural school districts in this area is not excessive, or even unusual.
               Inconvenience with respect to the commute – regarding the children’s
               inability to participate in extracurricular activities – is a consideration,
               albeit small, when it comes to deciding the issue before the Court.


       Id. at 14 n.9. We cannot say that the court’s finding on this point was

       erroneous.


                                                   Conclusion

[30]   For the foregoing reasons, we affirm the trial court’s order denying Mother’s

       motion.


[31]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1409-DR-445 | June 9, 2015   Page 22 of 22